DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Pub 20130249235 issued to Lorenc et al. (hereinafter “Lorenc”).
Regarding claim 1, Lorenc teaches a fuel adapter structure (Fig 2, fuel housing assembly 110, 120, of plastic, Abstract), comprising 
Fig 2, 110) that penetrates between an outer panel (Fig 3, outer panel 116) and an inner panel (Fig 3, inner panel 124), wherein the fuel adapter includes: 
   an adapter main body (Fig 2, fuel housing 112) that is arranged between the outer panel and the inner panel and that is formed of a rigid plastic ([0019] “fuel housing… of hard plastic”; claim 19, rigid housing); 
   an outer panel-side seal part (Fig 2, outer perimeter seal 114) that is formed of a flexible plastic to be elastically deformable ([0016] “overmolded soft shot… outer perimeter seal”; [0019] soft shot is thermoplastic elastomer) on the adapter main body and that is in contact with the outer panel from an outside (Fig 3, an outside exposed to atmosphere, to the left of outer panel 116 from the viewer perspective); and 
   an inner panel-side seal part (Fig 2, inner seal assembly 120 includes 126) that is formed of a flexible plastic to be elastically deformable ([0019] 126 is a soft shot thermoplastic elastomer) on the adapter main body and that is in contact with the inner panel (Fig 3, 120 with 126 contacts cited inner panel 124), 
   the adapter main body includes a lock part that is locked to the outer panel from an inside ([0021] and Fig 1, a hinge arm inside cited main body 112 to hold door 40, necessarily is capable of locking to the outer panel), and 
   the inner panel-side seal part is capable of being subject to a deflection deformation that absorbs a variation of a relative position between the outer panel and the inner panel (Fig 2 shows that the placement of 120 with 126 as a thermoplastic elastomer [0019] necessarily is capable of absorbing deflection deformation of relative position between cited outer and inner panels; examiner interprets variation of relative position as a difference in tolerances between the outer and inner wall upon assembly with cited fuel adapter structure).

Regarding claim 2, Lorenc further teaches the inner panel-side seal part (Fig 2, inner seal assembly 120 includes 126) includes: 
   an outer seal part (Fig 3, seal skirt 142) that is in contact with an outer surface (see examiner annotated Lorenc Figure 3, hereinafter “EAFL3”) of the inner panel (Fig 2, inner panel 124); and 
   an inner seal part (EAFL3) that penetrates through the inner panel, and 
     the inner seal part includes: 
    a stopper portion (EAFL3) that is arranged on an inside (EAFL3) of the inner panel; 
    a thick portion (Fig 2, 132 with nearby portion of 128) of which a thickness gradually increases from an outside (EAFL3) of the inner panel toward the stopper portion (Fig 2, shows triangle shape of 132 gradually increasing in thickness from cited outside toward cited stopper portion); and 
    an extraction portion (Fig 2, pocket grommet 126) that enables the deflection deformation by the thick portion (Fig 2 shows that 126 allows deformation deflection given it is a thermoplastic elastomer [0019] structured as shown).


    PNG
    media_image1.png
    928
    808
    media_image1.png
    Greyscale


Regarding claim 3, Lorenc further teaches the inner seal part (EAFL3) has an anti-deflection rib (EAFL3) which is formed in an inside (EAFL3, an inside of 126) of the extraction portion (Fig 2, pocket grommet 126) to be directed in a direction that crosses obliquely (EAFL3) with a deflection direction (EAFL3) of the extraction portion so as to prevent the inner seal part from being deflected to an opposite side (EAFL3) of the extraction portion (EAFL3, shows prevention of cited inner seal part deflection to cited opposite side ).

Regarding claim 4, Lorenc further teaches the extraction portion (Fig 2, pocket grommet 126) is an annular groove (Fig 2 shows annular shape of 126 towards a groove in 126, said groove shown in Figure 3 at where the 126 drawing line points) that opens at a front end (see examiner annotated Lorenc Figure 2, hereinafter “EAFL2”) of the thick portion (Fig 2, 132 with nearby portion of 128) and that is formed in an annular shape (EAFL2, annular shape of thick portion).


    PNG
    media_image2.png
    804
    725
    media_image2.png
    Greyscale


Regarding claim 5, Lorenc further teaches the inner panel (Fig 3, inner panel 124) includes a penetration hole (Fig 3, shows the hole in 124) through which the inner seal part (EAFL3) penetrates, 
EAFL3) of the penetration hole includes a tapered part (EAFL3) that is inclined toward an inside (EAFL3) of the inner panel and toward the thick portion (Fig 2, 132 with nearby portion of 128), and 
   the thick portion includes an inclination surface (Fig 2, surface of triangle shape of 132) that is inclined toward an inside (EAFL3) of the inner panel and toward the tapered part (Fig 2, shows cited inclination surface of 132 inclined toward both cited inner panel 124 and cited tapered part).

Regarding claim 6, Lorenc further teaches the inner panel-side seal part (Fig 2, 120 with 126) has a seal lip (Fig 3, inner pipe seal 130) that is provided to extend from the annular groove (see 112 rejection above; EAFL2, cited front end) of the thick portion (Fig 2, 132 with nearby portion of 128) so as to be in contact with a fuel supply piping ([0023] 130 snuggly receiving a fuel pipe therein).

Regarding claim 7, Lorenc further teaches the seal lip (Fig 3, inner pipe seal 130) has a bent part (EAFL3).

Regarding claim 8, Lorenc further teaches the outer seal part (Fig 3, seal skirt 142) has a lip shape (Fig 3 shows a lip shape of 142 in relation to 120 with 126 and cited inner panel) and is 
    set to a length (Fig 3, shows skirt 142 has a length) in which the outer seal part is in contact with the inner panel in 
examiner interprets “most” as the current configuration in Figure 3; which is a state wherein cited outer and inner panel are spaced apart).

Regarding claim 9, Lorenc further teaches the thick portion (Fig 2, 132 with nearby portion of 128) is formed so as to overlap ([0020] and Fig 2, 132 is a snap feature to engage inner panel 124, meaning it does overlap cited opening edge of inner panel) the opening edge (EAFL3) 
    in a state where the opening edge is varied and spaced apart in a direction that crosses with an axis line of the fuel adapter ([0024] the flexibility of 126 allows limited movement of 128 relative to 112, wherein said limited movement is a state that anticipates varied and spaced apart positions in a direction that crosses a central axis of the 3D shape of 130 (of cited fuel adapter 110) in Figure 3).

Regarding claim 10, Lorenc further teaches the extraction portion (Fig 2, pocket grommet 126) is an annular groove (Fig 3 shows a groove in 126 (where the drawn feature line points), where the annular shape of said groove is better seen in Figure 2) that opens at a front end (EAFL2) of the thick portion (Fig 2, 132 with nearby portion of 128) and that is formed in an annular shape (EAFL2, annular shape of thick portion), and 
Fig 2 shows cited surface of 132 overlap cited groove of 126) the annular groove in an axis line direction (Fig 3, central axis of the 3D shape of 130) of the fuel adapter (Fig 2, 110) to the stopper portion (EAFL3).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731